 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STACY SHAW,                                       No. 2:17-CV-1355-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 7 and 17), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are plaintiff’s opening brief (ECF No. 20) and

23   defendant’s motion to dismiss for lack of jurisdiction (ECF No. 24).

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                               I. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff filed an application for childhood disability benefits on March 29, 2013.

 3   See CAR 24.1 The application was denied because it concerned the same issues which were

 4   previously decided in the context of a prior claim. See id. Plaintiff requested a hearing on

 5   October 2, 2013, and a hearing was held on February 26, 2015, before Administrative Law Judge

 6   (ALJ) Sara A. Gilles “for the limited purpose of deciding whether to dismiss the claimant’s

 7   October 2, 2013, request for hearing.” Id. In an April 9, 2015, decision, the ALJ dismissed

 8   plaintiff’s request for a hearing pursuant to administrative res judicata. See id. at 24-27.

 9                  In applying administrative res judicata to this case, the ALJ concluded the prior

10   determination is administratively final:

11                  The claimant previously filed an application for childhood disability
                    benefits under Title II of the Act on November 23, 2011. (Ex. 1). Under
12                  20 C.F.R. 404.350(a)(5), the claimant was required to establish that she
                    was under a disability that began between 18 and 22 years of age. The
13                  application was denied by an initial determination dated February 3, 2012,
                    that found that there was insufficient evidence to find the claimant
14                  disabled between 18 and 22 years of age. (Ex. 2, 3, 4). This
                    determination is administratively final because the claimant did not seek
15                  an appeal of the determination.
16                  Id. at 25.
17                  The ALJ also concluded the prior determination was based on the same facts and

18   issues as the current application:

19                  The claimant, now 46 years of age, filed a claim for child disability
                    benefits under Title II of the Act on March 29, 2013 (Ex. 5), which is now
20                  before the undersigned. 20 C.F.R. 404.350(a)(5) requires the claimant to
                    establish that she was under a disability that began between 18 and 22
21                  years of age, as it did in the claimant’s prior application. However, this
                    issue was already decided, unfavorably to the claimant, in the previous
22                  February 3, 2012, determination.
23                  HALLEX 1-2-4-40(J) states, “[f]or administrative res judicata to apply to
                    any particular issue, the same material facts must be involved, i.e., the
24                  prior claim represented the same material facts pertinent to the particular
                    issue. The term ‘same facts’ means in effect, that no new and material
25                  evidence has been submitted since the lase adjudication on the prior
                    claim.”
26
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on October
28   1, 2018 (ECF No. 16).
                                                      2
 1                   Admittedly, the claimant. . . submitted new evidence in connection with
                     her current claim that was not previously considered in the previous
 2                   February 3, 2012, determination. While this evidence is new, it is not
                     material to relate back to and/or evaluate the claimant’s functioning
 3                   between 18 and 22 years of age:

 4                   CAR 25-26.

 5   Specifically, the ALJ considered Exhibits 25-28, 33, and 34. See id. at 26.

 6                   After the Appeals Council declined review on May 5, 2017, this appeal followed.

 7

 8                                             II. DISCUSSION

 9                   In In her opening brief, plaintiff raises the following two arguments:

10                          1.      The decision’s only rationale for not excusing Ms. Shaw
                     from res judicata, despite her disabling and obviously very serious mental
11                   condition, would apply equally to anyone who managed to file a single
                     appeal on her own (emphasis in original).
12
                             2.      Uncontradicted medical opinion evidence establishes at
13                   least two medically determinable impairments by age 22; an abundance of
                     evidence, including probably relevant objective test scores, demonstrate
14                   severity; and the law encourages the use of a medical expert to infer
                     disability onset dates.
15

16                   In response, defendant argues the matter should be dismissed for lack of

17   jurisdiction because the dismissal of a request for a hearing is not a final decision subject to

18   judicial review. According to defendant, the court is limited to reviewing whether administrative

19   res judicata has been appropriately applied. Given defendant’s concession that this court has

20   jurisdiction to review the ALJ’s application of administrative res judicata in this case, the court

21   will exercise jurisdiction on this single issue.

22                   An unappealed denial of an application for disability benefits operates as res

23   judicata as to the finding of non-disability. See Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir.

24   1988); Gregory v. Bowen, 844 F.2d 664, 666 (9th Cir. 1988). The prior determination of non-

25   disability also creates a presumption of continuing non-disability. See Lester v. Chater, 81 F.3d

26   821, 827 (9th Cir. 1995). The presumption does not apply, however, if there are changed

27   circumstances. See Taylor v. Heckler, 765 F.2d 872, 875 (9th Cir. 1985). Thus, the presumption

28   of continuing non-disability may be overcome by a showing of new facts establishing a
                                                        3
 1   previously unlitigated impairment. See Lester, 81 F.3d at 827-28; see also Gregory, 844 F.2d at

 2   666.

 3                  Under the standards outlined above, plaintiff must demonstrate the existence of an

 4   unlitigated impairment to prevail. As to this issue, plaintiff references in her brief the following

 5   evidence:

 6                  - A September 6, 2013, letter from treating professionals at Kaiser, Drs. Boyum
                    and Diamond, regarding mental impairments (CAR 933).
 7
                    - “Information from . . .’counselors and coordinators’ at a junior college. . . .”
 8                  (CAR 921-27), regarding “school progress.”
 9                  - A 2014 report by Monica Silva, Ph.D., providing “historical information.”
10

11                  The ALJ concluded – and plaintiff does not dispute – the current and prior

12   applications involve the same issues. While plaintiff has pointed to potentially new evidence

13   concerning the impairments litigated in the prior application, she has not demonstrated how the

14   evidence referenced in her brief relates to an unlitigated impairment that existed during the time

15   relevant to her prior application for childhood benefits. On this record, the court concludes the

16   ALJ properly applied administrative res judicata.

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                                            III. CONCLUSION

 2                   Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                   1.      Plaintiff’s motion for summary judgment (ECF No. 20) is denied;

 6                   2.      Defendant’s motion to dismiss (ECF No. 24) is denied except as provided

 7   below;

 8                   3.      The Commissioner’s dismissal on the basis of administrative res judicata is

 9   affirmed; and

10                   4.      The Clerk of the Court is directed to enter judgment in favor of defendant

11   and against plaintiff and close this file.

12

13

14   Dated: June 5, 2019
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
